DETAILED ACTION
This final action is in response to the amendment filed on 02 December 2020.
Status of Claims
Claims 34-40, 59, and 61-89 are pending.
Claims 70-88 are withdrawn.
Claims 34, 36, 37, 39, 59, 62-65, 69, 70, 76, 80, 82, 84, 85, and 88 were amended.
Claim 89 was added.
Claim 60 was cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The abstract of the disclosure was previously objected to for informalities. Applicant has successfully addressed these issues in the amendment filed on 02 December 2020. Accordingly, the objections to the specification have been withdrawn and the applicant's amendment to the specification has been entered.	
Claim Objections
Claim 69 was previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 02 December 2020. Accordingly, the objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 112
Claims 37, 39, and 63 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 02 December 2020. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34-37, 40, 59, 61, 62, 64-67, 69, and 89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. (US 20060114099), herein referred to as Deng.
Regarding claim 34, Deng discloses an electromechanical lock (fig 1) configured to lock a door (2), the electromechanical lock comprising: an actuator (50) disposed in a main housing (formed by 12 and 32), the actuator being configured to extend and/or retract a deadbolt along a path, wherein a deadbolt position corresponds to an extended position or a retracted position (see paragraph 0033); an energy storage device (80); a hollow inner region (i.e., hollow region of 74 into which 73 and 80 extend; see figs 6 & 7) in the deadbolt, wherein the hollow inner region of the deadbolt is configured to receive the energy storage device electrically connected to the main housing (see at least paragraph 0046); and a control unit (18) disposed within the main housing, wherein the energy storage device provides power to the control unit when the deadbolt is in the extended position or in the retracted position (see at least lines 18-20 of paragraph 0046; please also note that the current claim language only requires the energy storage device to provide power to the control unit when the deadbolt is in the extended 
Regarding claim 35, Deng discloses the electromechanical lock of claim 34, wherein the deadbolt is electrically connected to the main housing via a bolt carriage (76; see paragraph 0032), the bolt carriage being configured to attach to the deadbolt via a groove that causes electrical components of the deadbolt to align with electrical components of the bolt carriage (see fig 7).
Regarding claim 36, Deng discloses the electromechanical lock of claim 34, wherein the control unit is configured to cause the actuator to extend and/or retract the deadbolt along the path (see paragraph 0040).
Regarding claim 37, Deng discloses the electromechanical lock of claim 34, further comprising: one or more components (18) disposed in the main housing having an electrical connection to the energy storage device (see at least paragraph 0046), wherein the one or more components include any of the actuator, the control unit, an accelerometer, and an antenna.
Regarding claim 40, Deng discloses the electromechanical lock of claim 34, wherein an electrical connection between the deadbolt and the main housing is configured to deliver power to one or more components disposed in the main housing (see at least paragraph 0046).
Regarding claim 59, Deng discloses an apparatus (fig 1), comprising: a main housing (formed by 12 and 32) configured to extend and retract a deadbolt (via 50); a bolt housing (71) attached to the main housing (see fig 1); the deadbolt including a hollow inner region (i.e., hollow region of 74 into which 73 and 80 extend; see figs 6 & 7), the deadbolt being connected to a bolt carriage (76) within the main housing; an energy storage device (80); wherein the hollow inner region of the deadbolt is configured to receive the energy storage device electrically connected to the main housing (see at least paragraph 0046), and wherein a deadbolt position corresponds to an extended position or a retracted position (see paragraph 0033); and a control unit (18) disposed 
Regarding claim 61, Deng discloses the apparatus of claim 59, further comprising: an actuator (50) within the main housing configured to cause the deadbolt to extend and retract (see paragraph 0033).
Regarding claim 62, Deng discloses the apparatus of claim 61, wherein the actuator is powered by (see paragraph 0046) the energy storage device disposed within the hollow inner region of the deadbolt (see figs 6 & 7).
Regarding claim 64, Deng discloses the apparatus of claim 59, wherein the control unit is configured to manage an actuator (see paragraph 0040), an accelerometer, an antenna, or any combination thereof.
Regarding claim 65, Deng discloses an electromechanical lock (fig 1), comprising: a main housing (formed by 12 and 32) having an actuator (50) attached to a bolt carriage (76; see paragraph 0032 and figs 6 & 7), the bolt carriage being configured to electrically and mechanically connect to a deadbolt (see paragraph 0032 and figs 6 & 7), the actuator being configured to extend and/or retract the bolt carriage, wherein a deadbolt position corresponds to an extended position or a retracted position (see paragraph 0033); a bolt housing (71) attached to and extending laterally from the main housing (see fig 1); the deadbolt within the bolt housing (see figs 6 & 7) and configured to connect to the bolt carriage (see figs 6 & 7), wherein the deadbolt includes a hollow inner region (i.e., hollow region of 74 into which 73 and 80 extend; see figs 6 & 
Regarding claim 66, Deng discloses the electromechanical lock of claim 65, further comprising: the energy storage device disposed in the hollow inner region of the deadbolt (see figs 6 & 7), wherein an electrical connection between the main housing and the deadbolt enables the energy storage device to power one or more components disposed in the main housing (see paragraph 0046).
Regarding claim 67, Deng discloses the electromechanical lock of claim 65, wherein the electrical contact configured to contact the energy storage device is configured to electrically connect to the actuator via an electrical connection between the main housing and the deadbolt (see paragraph 0046).
Regarding claim 69, Deng discloses the electromechanical lock of claim 65, wherein the control unit (18) configured to manage the actuator (see paragraph 0040), an accelerometer, an antenna, or any combination thereof, wherein the electrical contact configured to contact the energy storage device is configured to electrically connect to the control unit via an electrical connection between the main housing and the deadbolt (see paragraph 0046).
Regarding claim 89, Deng discloses the electromechanical lock of claim 34, further comprising: a deadbolt cap (76) configured to secure the energy storage device within the deadbolt.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 39, 63, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 20060114099), herein referred to as Deng, in view of Cheng et al. (US 20140265359), herein referred to as Cheng.
Regarding claim 38, Deng discloses the electromechanical lock of claim 34, but does not disclose an accelerometer disposed along a non-linear path coupled with the path of the deadbolt, wherein the accelerometer traverses the non-linear path as the deadbolt traverses the path. 

Cheng, however, discloses that it is known in the art for an electromechanical lock (fig 1B) similar to that taught by Deng to include an accelerometer (16; see at least paragraph 0082) coupled with the deadbolt. The purpose for including the accelerometer is to provide a position sensing device which can determine if a bolt of the lock was moved to its final position (see paragraph 0157). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electromechanical lock disclosed by Deng with an accelerometer as taught by Cheng in order to provide information regarding the position of the deadbolt. Please note that Cheng teaches that the accelerometer provides X, Y, and Z axis information to the control unit of the lock; therefore, it is the position of the examiner that given the combination above, it would be obvious for the accelerometer to 
Regarding claim 39, Deng discloses the electromechanical lock of claim 38, but does not disclose wherein the control unit is configured to receive vector information from the accelerometer indicative of a position of the deadbolt along the path. 

Cheng, however, discloses that it is known in the art for an electromechanical lock (fig 1B) similar to that taught by Deng to include an accelerometer (16; see at least paragraph 0082) that provides vector information indicative of a position of a deadbolt of the lock to the control unit (see at least paragraph 0084). The purpose for including the accelerometer is to provide a position sensing device which can determine if a bolt of the lock was moved to its final position (see paragraph 0157). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electromechanical lock disclosed by Deng with an accelerometer as taught by Cheng in order to provide information regarding the position of the deadbolt. 
Regarding claim 63, Deng discloses the apparatus of claim 59, but does not disclose an accelerometer configured to monitor the position of the deadbolt along a path, wherein the energy storage device provides electric power to the accelerometer. 

Cheng, however, discloses that it is known in the art for an electromechanical lock (fig 1B) similar to that taught by Deng to include an accelerometer (16; see at least paragraph 0082) configured to monitor a position of a deadbolt along a path (see at least paragraph 0084). The purpose for including the accelerometer is to provide a position sensing device which can determine if a bolt of the lock was moved to its final position (see paragraph 0157). It would 
Regarding claim 68, Deng discloses the electromechanical lock of claim 65, but does not disclose an accelerometer configured to monitor the position of the deadbolt, wherein the electrical contact is further configured to electrically connect to the accelerometer via an electrical connection between the main housing and the deadbolt. 

Cheng, however, discloses that it is known in the art for an electromechanical lock (fig 1B) similar to that taught by Deng to include an accelerometer (16; see at least paragraph 0082) configured to monitor a position of a deadbolt (see at least paragraph 0084). The purpose for including the accelerometer is to provide a position sensing device which can determine if a bolt of the lock was moved to its final position (see paragraph 0157). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electromechanical lock disclosed by Deng with an accelerometer as taught by Cheng in order to provide information regarding the position of the deadbolt. Please note that given the combination above, it follows that the electrical contact would be further configured to electrically connect to the accelerometer via an electrical connection between the main housing and the deadbolt.
Response to Arguments
Applicant's arguments filed 02 December 2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that “the claimed invention differs from Deng in that the energy storage device provides power to the control unit whether the deadbolt is extended or retracted or the door is open or closed” and that Deng does not teach the newly added claim limitation “wherein the energy storage device provides power to the control unit when the deadbolt is in the extended position or in the retracted position,” the examiner respectfully notes that the claim language currently requires the energy storage device to provide power to the control unit when the deadbolt is in the extended position or alternatively when the deadbolt is in the retracted position. Therefore, Applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 25, 2021